COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-055-CV


STEPHEN DOUGLAS FLEITMAN                                            APPELLANT

                                            V.

W OLSEY W ELL SERVICE, L.P., EDW ARD                                APPELLEES
EUGENE W ORTHY, AND DOYLE ROMINE


                                         ----------

            FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ------------

      On April 15, 2010 and May 3, 2010, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the

$175 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the

$175 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
           See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2 we

dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue. See

Tex. R. App. P. 43.4.



                                                    PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 20, 2010




      2
         See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in
courts of appeals).

                                          2